Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200351693).
Regarding claim 1, Jung discloses  a method performed by a terminal (Fig. 11, UE performs log measurement in S1105; [0140] – [0143]), the method comprising:
receiving, from a base station via a radio resource control (RRC), first configuration information for logged minimization drive test (MDT) (Fig. 11, S1101; [0140]; Fig. 10, S1001; [0135]; [0045] discloses RAN and base station may be used interchangeably);
receiving, from the base station, second configuration information, wherein the second configuration information is associated with a measurement during the terminal being in RRCidle state or RRC_inactive state   ([0142] discloses a validity timer and “A value of the validity timer may be included in the MDT configuration”; [0143] discloses UE transits to RRC idle mode and then logs the measurement in the RRC idle mode);
performing a logged MDT measurement based on the first configuration information and the measurement based on the second configuration information (Fig. 11, block S1105; [0143]);
and transmitting, to the base station, a measurement result in response to receiving a request for the measurement result, wherein the measurement result includes at least one a first result associated with the logged MDT measurement or a second result associated with the measurement (Fig. 11, S1111; [0146]; Fig. 10, S1005; [0137]; [0146] discloses “The MDT measurement may include a cell identifier, a signal quality of a cell and/or a signal strength. The MDT measurement may include a measurement time and/or a measurement location”; wherein the 1st result is interpreted as  a signal quality of a cell and/or a signal strength and the 2nd result is interpreted as measurement time and/or a measurement location),
and wherein the first configuration information includes information on indicating that the second result is used for the first result ([0141] discloses MDT configuration may include a logging interval i.e. measurement time. Logging interval/measurement time is used for obtaining the 1st result i.e. signal quality/strength).
Jung does not disclose the message including 2nd configuration information is different from the 1st configuration i.e. 2 messages sent. 
Jung discloses a single configuration message sent (Fig. 11, S1101; [0140] – [0141]) that contains all information regarding the measurement (i.e. logging interval, area in which measurement is to be performed etc.; [0141]). Splitting this message into two messages, is obvious to try or an obvious variation of sending one configuration message. As per Rationales for Obviousness (MPEP 2143, Rationale E, F), this is not considered patentable. Using two messages has the advantage that the UE can reply to the  1st message and the contents of  the 2nd message can be sent based on the reply.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a 2nd message with a second configuration information, as this will have the advantage as stated above.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to MDT measurements in a wireless communication system:

Lee et al. (US 20190007855) discloses logged MDT.
Yi et al. (US 10448273) discloses logged MDT.
Fukuta et al. (US 20180084451) discloses logged MDT.
Keskitalo et al. (US 10548041) discloses logged MDT.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632